310 f

-AO 245B (Rev. 02/08/2019)'Judgment in a Criminal Petty Case (Modified) 4 ' . _ ' _ \Page l of l

' _ UNITED sTATEs DIsTRiCT COURT '
SOUTHERN DISTRICT OF CALIFORNIA

d ' United States of America_ ` n d n JUDGMENT IN A CRIMINAL CASE

'v_ _ ` 1 (For Offenses Committed On or Af‘ter November_l, 1987) .
Victor Manuel Platas-Gutierrez ` Case Number: 3:19'm3'20862 l l

Jesus Mosqueda _
Dejérrdanz 's Aliorne y

' REGISTRATION NO. 83259298

THE DEFENDANT: \
l pleaded guilty to count(s) 1 of Complaint 1

 

 

l:l was found guilty to count(s)
after a plea of not guilty '
Accordingly, the defendant is adjudged guilty of such count(s), _Which involve the following offense(s):

 

 

 

 

. y ' '_l`itle & Section 1 - Nature of Offense _ _ m ` Count Number§s[
‘ _ 8-13_25 7 1 v 1LLEGAL_ ENTRY (Misdem'eanor) - _ - ‘ _ 1_ ' .
|:l The defendant has been found not guilty on count(s) - . _ '
|:| Count(s) l ` - ' . _` n dismissed on the motion of the United States.-
IMPRISONMENT

The defendant 1s hereby committed to the custody of the United _States Bureau of Prisons to be . `
imprisoned for a term of:

 

_ >§ T.IME sERVED _- ' II| days

H Assessment: $l(}l WAIVED l Fine: WAIVED ' '

|X| Court recommends USMS, ICE or DHS or other arresting agency return all property and ali documents m
the defendant’ s possession at the time of arrest upon their deportation or removal. _ _ .

|:| Court recommends defendant be deported/removed_with relative', . ‘ - charged m case

 

IT IS ORDERED that the defendant shall notify the United States lAttorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
_ United States Attorney of any material change in the defendant' s economic circumstances

- Thursday,.February 14, 2019
Date lo-f imposition of Sentence

 

 

 

 

 

 

 

 

 

 

 

 

Received ' " ` ' a»:" n
DUSM
Fl LED_ g - UNITED s`_TATEs MAGIs.TRA__TE iUDGE
_ , _ g Feb14 2019 _ _ _ _
h `_Cl€`l‘l(’S OfHC€ COpy cLEnx,u.s.msTnlc'r coulu ` _ _ n 1 3119~mj'20362
' SO_UTHERN DlS'I'R_lCT OF CAL|FQRN!A . . - , _- - ' ij
' B\'_ steam y nEPuTv

